                                                                          FILED
                  IN THE UNITED STATES DISTRICT COURT                          MAR 1 9 2020
                      FOR THE DISTRICT OF MONTANA
                                                                          Clerk, U.S. District Court
                           MISSOULA DIVISION                                District Of Montana
                                                                                  M~la



 UNITED STATES OF AMERICA,                           CR 20-06-M-DWM

              Plaintiff,

        vs.                                                 ORDER

 LANCE HOWARD GARETT,

              Defendant.


       A telephonic status conference was held in this matter on March 19, 2020.

Based on the Court's discussion with the parties, it appears that the issues

identified in the Court's March 17, 2020 Order, (see Doc. 14), are not of concern in

this case.

       Accordingly, IT IS ORDERED that the February 26, 2020 Scheduling Order

(Doc. 13) shall remain in place pending any further developments. Counsel for the

defendant shall immediately notify the Court of an intent to proceed to trial.

       DATED this Jj_~y of March, 2020.

                                                               /


                                                         District Judge
                                       United States Dis ct Court
